Title: From Benjamin Franklin to Joseph Priestley, [July 1772]: extract
From: Franklin, Benjamin
To: Priestley, Joseph


Priestley’s growing sprigs of mint in foul air might not seem like serious science, but it led to one of his major discoveries. A question had long plagued eighteenth-century scientists: how is the atmosphere repurified after being rendered noxious by respiration and by the combustion or decay of vegetable and animal matter, so that it continues to support life? The eventual answer was photosynthesis, the process whereby the action of sunlight permits a plant to absorb carbon dioxide from the air, create organic matter, and release oxygen. Priestley did not glimpse the entire process, but he was demonstrating one important element in it—that plant life (his sprigs of mint) was the purifying agent, which extracted from the air an unwholesome “effluvium,” now known as carbon dioxide. He embodied this discovery, along with others, in his “Observations on Different Kinds of Air,” which was read to the Royal Society in installments in March and November, 1772. He had sent a first draft of the paper to Franklin the summer before, but continued to amplify it; by the time it was published it contained numerous additions based on work done in 1772.
Franklin was brought into the middle of this experimentation in June, 1772, by his visit to Priestley at Leeds. The older man had long encouraged and assisted his friend in developing from an historian of electricity into a practicing scientist, who was now moving from the study of gases as electrical conductors to the study of the gases themselves. Franklin’s role is suggested in the “Observations,” where other scientists are alluded to but he alone is quoted. He knew as well as Priestley how important the discovery of the effect of vegetation would be; “if it holds,” he had written almost a year before, it “will open a new Field of Knowledge.” After his visit to Leeds he seems to have been convinced that the discovery would hold, and he approached the new field of knowledge in a way that was typical of him. On the theoretical level he fitted it into what was already known; on the practical level he used it to justify the American love of trees.
 
[July, 1772?]
That the vegetable creation should restore the air which is spoiled by the animal part of it, looks like a rational system, and seems to be of a piece with the rest. Thus fire purifies water all the world over. It purifies it by distillation, when it raises it in vapours, and lets it fall in rain; and farther still by filtration, when, keeping it fluid, it suffers that rain to percolate the earth. We knew before, that putrid animal substances were converted into sweet vegetables, when mixed with the earth, and applied as manure; and now, it seems, that the same putrid substances, mixed with the air, have a similar effect. The strong thriving state of your mint in putrid air seems to shew that the air is mended by taking something from it, and not by adding to it. …  I hope this will give some check to the rage of destroying trees that grow near houses, which has accompanied our late improvements in gardening, from an opinion of their being unwholesome. I am certain, from long observation, that there is nothing unhealthy in the air of woods; for we Americans have every where our country habitations in the midst of woods, and no people on earth enjoy better health, or are more prolific.
